Judgment, Supreme Court, New York County (Lewis Bart Stone, J), rendered March 15, 2005, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and sentencing him, as a second felony offender, to a term of 4±k to 9 years, unanimously reversed, on the law, and the matter remanded for a new trial.
Defendant’s constitutional right to counsel was violated when the trial court denied his request for substitution of counsel without making any inquiry or giving defendant an opportunity to state the basis of his complaint, and instead, diverted defendant from his application by turning the discussion to the question of whether he wanted to proceed pro se. While applications which appear to be delaying tactics may be reviewed skeptically, and may well be justifiably denied, especially on the eve of trial *296(People v Medina, 44 NY2d 199, 207-208 [1978]), the defendant must at least be given an opportunity to state the basis for his application (see People v Sides, 75 NY2d 822, 824 [1990]; People v Brown, 305 AD2d 422 [2003]). Concur—Tom, J.P., Saxe, Nardelli, Gonzalez and Catterson, JJ.